Cross appeals from judgments in favor of claimants Edna King, in both her individual capacity and as mother of infant Doreen King, and Richard *965Rossiter, and against claimant Raymond Rossiter, entered November 24, 1975, upon a decision of the Court of Claims. The record contains evidence to support the findings of the Court of Claims that the State was negligent in permitting a utility pole to remain in what was apparently the westbound lane of Route 202 and providing only two three-inch reflectors as a warning to drivers. The question of whether or not the driver of the car which ran into the pole and thus caused the injuries to the claimants was so negligent that the injuries would have happened without, the State’s negligence was for the trier of the facts and, on this record, the finding must be sustained. The contention of the State that there was a failure of proof to sustain a finding of its negligence and proximate causation of damages is without any substantial merit. The State contends that the awards to Edna King individually and as the mother of the injured infant Doreen King in the sums of $75,000 and $1,035,000 respectively are excessive and the claimants contend that they are inadequate. As a general proposition, the award of $1,035,000 for the infant who became a quadriplegic is clearly not excessive. The same result is apparent when the services rendered by the mother Edna King to her daughter are considered for the one-year period prior to trial on a 24-hour, seven days a week basis. The claimants’ contention of inadequacy has merit; however, it appears that the court gave full consideration to all aspects of damages and any inadequacy is not of such a nature as to shock the conscience of this court or to require revision for factual error, giving due weight to the total sum awarded to each claimant. The claimant Raymond Rossiter has not pursued his appeal and the claimant Richard Rossiter has not established anything other than factual issues as to the alleged inadequacy of his award. Judgments affirmed, with costs against the State of New York. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.